FILED
                            NOT FOR PUBLICATION                              JAN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-10580

              Plaintiff - Appellee,              D.C. No. 3:09-cr-01088-SI-1

  v.
                                                 MEMORANDUM *
HARJIT BHAMBRA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted January 15, 2013 **
                             San Francisco, California

Before: TASHIMA, GRABER, and FISHER, Circuit Judges.

       Defendant appeals his convictions, secured in two separate trials, for

immigration fraud, in violation of 18 U.S.C. §§ 1001(a), 1015(a), 1425(a), and tax

fraud, in violation of 26 U.S.C. § 7206(1), (2). We affirm.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Defendant’s acquittal on one of the immigration-related charges does not

mean that there was insufficient evidence to support his convictions for the other

immigration-related offenses. See United States v. Johnson, 804 F.2d 1078, 1083

(9th Cir. 1986) ("The fact that a jury verdict of guilty on one count of an

indictment is logically incompatible with a verdict of not guilty on another count

does not warrant reversal of the conviction."). The question is whether, viewing

the evidence in the light most favorable to the government, any rational trier of fact

could have found, beyond a reasonable doubt, the essential elements of the crimes

of which the jury convicted Defendant. Id. (citing Jackson v. Virginia, 443 U.S.
307, 319 (1979)). Here, ample testimonial and documentary evidence supported

Defendant’s convictions.

      2. We reject Defendant’s argument with respect to the tax-related offenses

for the same reasons. Consistency of the verdicts is not required, and there was

ample documentary and testimonial evidence to support Defendant’s tax-related

convictions under the Jackson standard.

      3. The admission, in the tax trial, of testimony about Defendant’s

submission of a false vehicle registration was not reversible error. Even assuming

that the district court erred, "[t]his court reverses for nonconstitutional errors in

admitting evidence only if it is more probable than not that the erroneous


                                            2
admission of the evidence materially affected the jurors’ verdict." United States v.

Arambula-Ruiz, 987 F.2d 599, 605 (9th Cir. 1993) (internal quotation marks

omitted). Here, the jury acquitted Defendant of the charge to which the challenged

testimony was directed, and the evidence that supported the charges of conviction

was overwhelming. Thus, any error that may have occurred was harmless.

      AFFIRMED.




                                          3